Citation Nr: 0607276	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from June 1977 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  The Board previously remanded this matter in 
April 2005 for further development.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for a mental disorder was previously denied in 
August 1995.

2.  The evidence presented since August 1995 is cumulative of 
that previously considered.  


CONCLUSIONS OF LAW

1.  The August 1995 RO decision declining to reopen the claim 
of service connection for a mental disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

2.  New and material evidence sufficient to reopen a claim 
for service connection for a mental disorder has not been 
presented.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development of the Claim

In January 2002, the RO notified the veteran of information 
and evidence necessary to reopen and substantiate a claim for 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  Although the veteran was 
not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
January 2002 notice comports with the requirements of 
§ 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Medical records and 
Social Security Disability records were obtained.  The Board 
does not know of any additional relevant evidence which has 
not been obtained.


II.  Applicable Law and Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran has previously applied for and been denied 
service connection for a mental disorder several times, the 
most recent being in August 1995.  Records considered 
included the veteran's service medical records (SMRs) and 
post-service medical records dating from September 1988.  

The August 1995 RO decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of 

all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
last time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the August 1995 decision.  

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Additional documentation submitted consists of Social 
Security Disability records, medical records dating from 
March 1998, and letters from the veteran's mother.  The Board 
finds that the Social Security Disability records and the 
medical records are not material as they tend to prove facts 
that had already been established.  These records essentially 
convey the same message as those prior to the August 1995 RO 
decision, particularly that the veteran suffers from a mental 
disorder, without reference by a medical professional as to 
etiology.  The Board also finds that, although the letters 
assert that the veteran returned from service "wounded" 
emotionally, lay persons are not competent to offer medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492.  

In the absence of new and material evidence, the claim for 
service connection may not be reopened, and the prior 
decision denying the claim remains final.



	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a mental disorder.  The 
request to reopen the claim is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


